Citation Nr: 1807406	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement with the RO's determination, and in November 2013, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in November 2013.

In November 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's VA claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his coronary artery disease and diabetes mellitus are due to his exposure to Agent Orange in the Republic of Korea.  See March 2010 Statement in Support of Claim.  

Pursuant to 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The enumerated diseases include ischemic heart disease and diabetes mellitus.

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicide agents, including Agent Orange, to certain veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the DMZ in an area in which herbicide agents are known to have been applied.  38 C.F.R. § 3.307(a)(6)(iv).  The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.b.  According to the Veteran's personnel records, he was stationed in Korea from July 1970 to August 1971.  During this period, he was assigned to Battery A, 7th Battalion (Hawk), 5th Artillery; and Battery D2, 2nd Battalion (Hawk), 71st Artillery.  Neither of these units is on the list of military entities which the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period.  In addition, in a November 2017 letter, an individual who served with the Veteran in Korea indicated that they had been stationed together at A Battery, 75th Artillery Brigade at Camp Kaiser and Camp Casey.  Again, this unit is not on the list of military entities which the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period.  

Where, however, a veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, and if the veteran has provided sufficient information to permit a search for information verifying exposure to herbicide agents, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to such herbicide agents.  M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.c.

In this case, at his November 2017 Board hearing, the Veteran testified that during his tour of duty in Korea, he was sent to A-7-5, a TAC site on the DMZ.  His duties there involved running the generators to supply the power for the missile base.  The Board observes that the Veteran's personnel records confirm his military occupational specialty (MOS) was Power Generator Equipment Operator.  The Veteran further testified that the TAC site was part of the 5th Battalion, 38th Artillery.  The Veteran recalled observing the spraying of herbicides twice, and the next day the vegetation was gone.  The Veteran stated that he visited other sites, which included Camp Casey, Kaiser, and Santa Barbara.  See November 2017 Hearing Transcript; see also October 2017 correspondence.  Given the Veteran's testimony, the Board finds that the matter must be remanded in order for additional inquiry into potential herbicide agent exposure.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional information from the Veteran, contact the JSRRC for verification of exposure to herbicide agents during his tour of duty in Korea, as described in his November 2017 hearing testimony.  M21-1, IV.ii.1.H.4.c.

2.  After conducting any additional development deemed necessary based on the response received from JSRRC, the RO should readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







